Exhibit 10.39

OMITTED INFORMATION IS THE SUBJECT OF A REQUEST FOR CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Addendum Agreement to License and Cooperation Agreement for Perifosine

by and between

Zentaris GmbH, Weismüllerstrasse 45, D-60314 Frankfurt am Main

- herein "Zentaris"

and

AOI Pharma, Inc., 750 Lexington Avenue, 26th Floor, New York, New York 10022,
USA

- herein "AOI"-

Zentaris and AOI herein each a "Party"

and collectively "Parties"

regarding pharmaceutical activities for Perifosine to be provided by Zentaris.

WITNESSETH:

WHEREAS, AOI and Zentaris have entered into a License Agreement for Perifosine
dated September 18, 2002 regarding the development, manufacturing and
commercialization of Perifosine ("License Agreement").  This addendum is made to
define the agreement of the Parties with respect to the Pharmaceutical
Development of Perifosine API and Perifosine Drug Product.

1. Definitions       The terms employed in this addendum shall have the same
meaning as specified in Section 1 of the License Agreement. Additional terms are
defined as follows:

--------------------------------------------------------------------------------

 

1.1 "CMC Representatives" shall mean the personnel designated by each party
(refer to § 4) to make decision on tasks and timing required for Pharmaceutical
Development of Perifosine. 1.2 "Development Services" shall mean and include
certain activities to execute the plan for Pharmaceutical Development as herein
appended or as subsequently modified by the Parties, or to produce Perifosine
API and/or Drug Product for use in clinical trials.  The Parties agree that such
Development Services shall be provided by Zentaris unless Zentaris delegates
certain Development Services to AOI or such Development Services which have to
be provided by AOI for regulatory purposes. 1.3 "Pharmaceutical Development"
shall mean and include all tasks and activities performed for the purpose of
obtaining CMC (Chemistry, Manufacturing & Controls) Development Data suitable
for regulatory approval, and a robust and economical manufacturing process
capable of meeting quality control targets at commercial production volumes.  As
such, it includes, but is not limited to the activities of process and
formulation development, scale-up trials and production of drug materials for
use in clinical trials, equipment and process validation, qualification of
materials, stability and compatibility testing of the API and Drug Product, as
well as development and validation of analytical methodology necessary to
process validation and product release testing. 2. Development Services of
Zentaris 2.1 Zentaris and AOI shall jointly be responsible for the
Pharmaceutical Development of Perifosine.  The initial Development Services to
be performed by Zentaris, including the estimated time lines for such
Development Services, are described in Table 1 hereto.  Any further
Pharmaceutical Development hereunder shall be agreed first between the CMC
Representatives of both Parties and finally in the Co-Ordination Committee in
accordance with Sections 5.2 et seq. of the License Agreement, provided,
however, that neither party shall have the casting vote regarding the
Pharmaceutical Development and the Development Services unless either Party can
demonstrate to the reasonable satisfaction of the other Party, that such
Pharmaceutical Development and Development Services are (or, alternatively, are
not) required for regulatory or economical manufacturing purposes. 2.2 Each
Party is entitled - in its own discretion - to employ subcontractors to perform
the Development Services hereunder. 2.3 The estimated costs for Zentaris to
perform specified Development Services are indicated in Table 2 hereto.  The
assumptions on which these estimates are based are indi­cated in the Appendix
below.  The actual costs of the Development Services performed by Zentaris or
AOI hereunder regarding the Pharmaceutical Development (including API costs)
will be shared [**]%  by each Party except for the packaging, labelling and
final release of study medication requested by a Party to perform clinical
studies, which will be paid for by the requesting Party.  Table 3 gives an
overview of estimated costs to AOI for packaging, labelling and final release of
specific study medication according to the general project plan.  In the event
that Development Services exceed the estimate by more than [*******] percent
([**]%), the reason for the excess will be explained according to Section 2.9
below.

____________________________________
*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------

2.4 Fees payable by AOI to Zentaris for Development Services rendered will be
invoiced according to Table 2.  VAT, if any, will be invoiced separately.  All
invoices are payable within thirty (30) days of the date of the invoice.  Where
applicable, currency exchange shall be made at the 7-day moving average
(centered on the invoice date) interbank rate cited at http://www.oanda.com (or
other reference as subsequently agreed by the parties).  Fees payable to AOI
shall be made on the same basis. 2.5 The costs of the Development Services not
included in Table 1 shall be the sum of direct expenses and the cost of Zentaris
resources, compensated on an hourly basis in accordance with Zentaris'
applicable standard rate.  This standard rate is € [***]  per hour for the year
2003, and may be adjusted annually to reflect increases in labour and operating
costs.  The new hourly rate for the subsequent year(s) will be referenced to
industry-specific inflation rates and communicated to AOI on or before December
31 of the preceding year.  The invoicing of additional costs will be performed
according to §2.3 and 2.4. 2.6  The tasks and timing for the Pharmaceutical
Development of Perifosine, including estimates of Zentaris resource requirements
for Development Services performed under subsection 2.5, will be reviewed by the
CMC Representatives from time to time both independently and in conjunction with
the meeting of the Co-Ordination Committee. Changes to the approved
Pharmaceutical Development plan Table 1) have to be mutually agreed by the
Parties, according to the conditions of Section 5 of the License Agreement.  The
Parties will make their best reasonable effort to formally issue a revised plan
for the Pharmaceutical Development within 14 business days of the program
review. The Parties may agree on further Development Services (in addition to
the Development Services in Table 1) to be performed by Zentaris for the
Pharmaceutical Development, including tasks, timing and fees, for up to the
subsequent 12 months. 2.7 Both Parties appoint the persons listed in §4 hereto
as CMC Representatives to be contacted on all pharmaceutical and technical
questions.  Each Party shall inform the other Party in writing about any
replacement.

____________________________________
*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------

2.8 Each Party shall bear its own costs for normal business interactions related
to this agreement, including, without limitation, communications, business
reviews/meetings of the Coordination Committee, and travel and living expenses.
2.9 Zentaris shall report on the Development Services performed and any
development results achieved to the CMC Representative from AOI as listed under
§4.  Reports will be submitted as indicated in Table 2. 3. Intellectual Property
3.1 Since AOI and Zentaris are partners in the Pharmaceutical Development of
perifosine, all Improvements and Inventions and any other data, information and
invention generated in the course of or as a result of the Development Services
shall be the joint property of AOI and Zentaris, each of whom shall have a
one-half pro indiviso share.  Joint patent rights shall be filed in the name of
both Parties and assigned by the inventors to both Parties.  Both Parties shall
be free to use such jointly owned inventions, to grant sublicenses and assign
such jointly owned inventions, subject to the confidentiality obligations under
Section 6 of the License Agreement and subject to the rights and limitations as
defined in Section 7 of the License Agreement. 4. CMC Representatives   The
following persons will stay in contact to communicate, discuss and decide about
all pharmaceutical aspects in the development of the API and final dosage form:

William Bennett (AOI)
Tel.:                  +1 203 406 1725 ext. 2509
Fax:                  +1 203 406 1726

Mobile:            +l 908 230 7370

 

Dr. Matthias Rischer (Zentaris)
Tel.:                  + 49 69 42602 3431
Fax:                  + 49 69 42602 3413
Mobile:            + 49 173 676 7262

5. Term and Termination 5.1 After the first year of this agreement, either party
may terminate this addendum agreement upon ninety days written notice to the
other Party.  After the termination notice is issued, the parties shall review
the Pharmaceutical Development program and terminate any further Pharmaceutical
Development activities.  Any expenses that can not be terminated shall be
handled according to Section 2 of this agreement.

--------------------------------------------------------------------------------

>  IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
> this 3rd day of December, 2003, by their duly authorized representatives.




ZENTARIS GMBH

AOI Pharma, Inc.

By:       /s/ Matthias Rischer                  

By:       /s/ Michael S. Weiss                       

Name: Matthias Rischer                       

Name: Michael S. Weiss                             

Title:    Vice President                          

Title:    Chairman                                         

Date:    12/5/2003                               

Date:    12/3/03                                           

By:        /s/ Matthias Seeber                 

Name: Matthias Seeber                       

Title:    Managing Director                    

Date:    12/5/03                                   